Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 03/31/2021 in which claims 1-8 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

       Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over 
Zeto, III et. al., (US 2013/0275221), (hereinafter, Zeto) in view of Trivedi (US 2017/0045364), (hereinafter, Trivedi).

Regarding claim 1, Zeto discloses a check-in determination apparatus configured to determine check-in indicating that a terminal has entered a geofence which is a prescribed geographic area (= system 102 includes central server, see [0026]; and system 102 retrieves location history relating to various geofences that a subscriber has entered a predetermined number of times, see [0065]), comprising processing circuitry configured to:
 store determination history information for each terminal, in which position identifying information capable of identifying a position of the terminal when check-in of the terminal with respect to the geofence was determined is correlated with geofence identifying information capable of identifying the geofence (= system 102 includes central server, see [0026]; and system 102 retrieves location history relating to various geofences that a subscriber has entered a predetermined number of times, see [0065]);
 store related geofence information that correlates another geofence with each geofence (= system 102 receives an indication as to whether the user desires to create a negative geofence, which the system then creates…..negative geofence is any area that falls outside of the larges geofence or other predefined area, see [0047 and 0057]);
       acquire position identifying information of the terminal (= system 102 receives subscriber information relating to the subscriber’s location, see [0064]); and
 determine check-in of the terminal with respect to a target geofence which is the geofence determined on the basis of the acquired position identifying information of the terminal, the stored determination history information, and the stored related geofence information (= system 102 retrieves geofence information relating to the subscriber’s current location, see [0066]; system 102 retrieves location history associated with the subscriber, see [0065]; location history may relate to various geofences the subscriber has entered, see [0065]; and a subscriber’s location information may suggest the subscriber is within geofence associated with a sporting goods store, see [0066]).
Zeto explicitly fails to disclose the claimed limitation of:
“correlate another geofence with each geofence on the basis of a distance from the geofence”.
However, Trivedi, which is an analogous art, equivalently discloses the claimed limitations of:
 “correlate another geofence with each geofence on the basis of a distance from the geofence” (= Dynamic identification of approaching POIs may also be based on correlation with traveling information, see [0018, 0033 and 0051]; navigation information 123 includes one or more distances from approaching POIs and ETAs at approaching POIs, see [0022, 0031 and 0053]; whereby the POIs is being associated with the “geofence”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Trivedi with Zeto for the benefit of achieving a communication system that utilizes correlation method as means for narrowing the results of dynamically identified points of interest in the system.
Regarding claim 2, as mentioned in claim 1, Zeto further discloses the check-in determination apparatus wherein the processing circuitry calculates a moving distance of the terminal on the basis of the acquired position identifying information of the terminal and the position identifying information comprised in the stored determination history information of the terminal and determines the target geofence further on the basis of the calculated moving distance (see, [0054 and 0057]).
Regarding claim 3, as mentioned in claim 1, Zeto explicitly fails to disclose the check-in determination apparatus wherein the processing circuitry determines another geofence correlated in the stored related geofence information as the target geofence.
However, Trivedi, which is an analogous art equivalently discloses the check-in determination apparatus wherein the processing circuitry determines another geofence correlated in the stored related geofence information as the target geofence (see, [0031 and 0033]).


Regarding claim 4, as mentioned in claim 1, Zeto further discloses the check-in determination apparatus, wherein the processing circuitry calculates a moving distance of the terminal on the basis of the acquired position identifying information of the terminal and the position identifying information comprised in the stored determination history information of the terminal (see, [0054, 0057 and 0065]).
Zeto explicitly fails to disclose the claimed limitations of:
“processing circuitry determines another geofence correlated, on the basis of the calculated moving distance, with the geofence identified by the geofence identifying information correlated with the position identifying information comprised in the determination history information in the stored related geofence information as the target geofence”.
However, Trivedi, which is an analogous art equivalently discloses the claimed limitations of:
 “processing circuitry determines another geofence correlated, on the basis of the calculated moving distance, with the geofence identified by the geofence identifying information correlated with the position identifying information comprised in the (see, [0031, 0033 and 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Trivedi with Zeto for the benefit of achieving a communication system that utilizes correlation method as means for narrowing the results of dynamically identified points of interest in the system.

Regarding claim 5, as mentioned in claim 1, Zeto further discloses the check-in determination apparatus wherein the processing circuitry determines whether the determination history information of the terminal has been stored when the position identifying information of the terminal was acquired and determines the target geofence when it is determined that the determination history information has been stored (see, [0054 and 0057]).
Regarding claim 6, as mentioned in claim 1, Zeto further discloses the check-in determination apparatus wherein the processing circuitry further configured to: create related geofence information, and store the created related geofence information (see, [0023-24]).
Regarding claim 7, as mentioned in claim 1, Zeto explicitly fails to disclose the check-in determination apparatus wherein the processing circuitry further configured to: create determination history information in which the acquired position identifying information Trivedi, which is an analogous art equivalently discloses the check-in determination apparatus wherein the processing circuitry further configured to: create determination history information in which the acquired position identifying information of the terminal is correlated with geofence identifying information capable of identifying the geofence when the processing circuitry determines check-in of the terminal with respect to the geofence, and store the created determination history information (see, [0031, 0033 and 0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Trivedi with Zeto for the benefit of achieving a communication system that utilizes correlation method as means for narrowing the results of dynamically identified points of interest in the system.

Regarding claim 8, as mentioned in claim 2, Zeto explicitly fails to disclose the check-in determination apparatus wherein the processing circuitry determines another geofence correlated in the stored related geofence information as the target geofence.
           However, Trivedi, which is an analogous art equivalently discloses the check-in determination apparatus wherein the processing circuitry determines another geofence correlated in the stored related geofence information as the target geofence (see, [0031, 0033 and 0051]).
.

                                               CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached form PTO-892 for cited references and the prior art made of record.
    a.    Cali et al., (US 9,706,355) teaches systems and methods for automatically generating geofences based on property information.
     b.   Wang et al., (US 8,755,824) teaches cluttering geofence-based alert for mobile devices.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.